Order so far as appealed from affirmed, without costs to this appeal to any party. Memorandum: The designating petitions filed by the respondents, Felix Gukirski, Vincent Januchowski and Harry Johnson, in the office of the village clerk of the village of Sloan and approved *792by the village clerk are not before us. The record contains no proof showing any material defects in said petitions. The reference in the memorandum of the Special Term to certain defects in said petitions is not proof of the facts. Under these circumstances we must presume that the village clerk would not have approved said petitions unless they had been in substantial compliance with applicable provisions of the Election Law. All concur. (The portion of the order appealed from denies petitioner’s prayer that the clerk of the village of Sloan be restrained from filing designating petitions of certain candidates for the office of trustee of the village of Sloan.) Present —• Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.